      Case 1:20-cv-00056-SPW-TJC Document 17 Filed 08/21/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


HANOVER INSURANCE GROUP,                          CV 20-56-BLG-SPW-TJC
doing business as Hanover Insurance
Company,
                                                  ORDER
                    Plaintiff,

vs.

ASPEN AMERICAN INSURANCE
COMPANY, HENDRICKSON LAW
FIRM, P.C., KEVIN SWEENEY, TGC,
LP,

                    Defendants.

      Defendant Aspen American Insurance Company (“Aspen”) moves for the

admission of Michelle N. Khoury to practice before this Court in this case with

Marshal L. Mickelson to act as local counsel. (Doc. 14.) Ms. Khoury’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Aspen’s motion to admit

Michelle N. Khoury pro hac vice is GRANTED on the condition that Ms. Khoury

shall do her own work. This means that Ms. Khoury must do her own writing, sign

her own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-
     Case 1:20-cv-00056-SPW-TJC Document 17 Filed 08/21/20 Page 2 of 2



ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Khoury, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this 21st day of August, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
